Citation Nr: 1029262	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  93-27 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a disability of the lumbar 
spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1972 to February 1975 and from January 1977 to November 
1982

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In March 2007, in his substantive appeal, the Veteran requested a 
hearing before the Board.  In a statement in July 2007, the 
Veteran indicated that he no longer wished to appear at a hearing 
and was submitting a statement regarding his claim instead.

This case was previously before the Board in November 2009, when 
the claim of service connection for a disability of the lumbar 
spine was reopened and the reopened claim was remanded for 
further development.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In its remand in November 2009, the Board referred to the RO for 
appropriate action the Veteran's application to reopen the claims 
of service connection for a left knee disability, a left ankle 
disability, and blindness in the left eye.


FINDING OF FACT

A disability of the lumbar spine, degenerative disc disease, was 
not affirmatively shown in service; a disability of the lumbar 
spine, first manifested after service, is unrelated to any event, 
injury, or disease in service. 





CONCLUSION OF LAW

A disability of the lumbar spine, degenerative disc disease, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters dated in April 2006, in May 2006, and in October 2006.  
The Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service, or an 
event in service causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the adjudication, 
the timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural defect 
was cured as after the RO provided content-complying VCAA notice, 
the claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in May 2010.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting to 
prejudicial error analysis.).







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the  service treatment 
records, VA, and records from the Pocatello Regional Hospital.   
The RO attempted to obtain records from a hospital at Ft. 
Greeley, Alaska, but was unsuccessful.  The RO notified the 
Veteran of the unavailability of the records in the September 
2006.    

The Veteran was afforded a VA examination in February 2010 in an 
effort to substantiate the claim of service connection.  The 
report of the VA examination contains specific clinical findings 
and a review of the pertinent history and features of the 
disability and is sufficient to decide the claim. 

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).




The showing of chronic disease in service requires a combination 
of manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
after discharge is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  ).  The Veteran did not serve in combat, 
and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

For the first period of service, February 1972 to February 1975, 
the service treatment records, including the reports of entrance 
and separation examinations, do not contain a complaint, finding, 
history, symptom, treatment, or diagnosis of any abnormality of 
the lumbar spine.  

For the second period of service, January 1977 to November 1982, 
the service treatment records show that on entrance examination 
no abnormality of the lumbar spine was noted.  In November 1978, 
the Veteran complained of low back pain, which began several days 
before.  The Veteran denied having any previous back problems.  
The pertinent finding was muscle spasm of the lumbar spine 
without radiating pain, and the Veteran was evacuated to Ft. 
Greeley.  The service treatment records do not include the 
records from Ft. Greeley or a report of a separation examination. 

After service, VA records show that in July 1991 the Veteran's 
medical problems included "arthritis" of the back.  In his 
original application for VA disability compensation in August 
1991, the Veteran stated that he injured his back in service in 
June 1973 and in January 1979.  

In March 1992, the Veteran told a private physician that he fell 
in service, resulting in low back pain. 

On VA examination in March 1992, the Veteran stated that he had a 
number of injuries in service, including back problems associated 
with heavy lifting, and that he has recurrent low back.  The 
diagnosis was recurrent lumbosacral strain without evidence of 
radiculopathy. 

VA records show that in May 1992 the Veteran complained of low 
back pain for months.  It was noted that the Veteran had injured 
his back, resulting in sciatica, which resolved, three to five 
weeks or months before.  In April 1995, the Veteran complained of 
low back pain for years.  It was noted that in service he was 
hospitalized for his back.  In May 1995, a VA physician read a 
MRI as showing disc changes at L3-4 and L4-5.  In February 1996, 
it was noted that Veteran had to take it easy to avoid back pain.  
In June 1996, the Veteran testified that he was receiving 
physical therapy for his low back.  

On VA examination in May 1997, the Veteran stated that in 1978 
while on field exercise he sprained his back pulling heavy loads 
and was hospitalized for two days and then profiled for six 
months and that the low back pain persisted and in 1995 there was 
an onset of radiculopathy to the left leg.  The diagnosis was 
chronic disc disease of the lumbar spine.

VA records show that in July 1999 the Veteran with seen for 
chronic low back pain with an injury in 1978 and back pain since 
then. 

In a written statement in May 2006, the Veteran stated that his 
low back injury occurred while pulling a sled filled with 
supplies weighing around one thousand pounds through six feet of 
snow after the unit's snowmobiles broke down.  He stated that his 
lower back was severely damaged to the point that he could not 
walk.  

In a written statement in May 2006, L.J.S. stated that since 1990 
she has known that the Veteran had severe back problems.  



In June 2006, the National Personnel Records Center reported that 
no clinical records were found for treatment of the Veteran in 
November 1978 at the hospital at Ft. Greeley. 

On VA examination in March 2007, the pertinent diagnosis was 
severe degenerative disc disease of the lumbar spine.

In a written statement in July 2007, the Veteran stated that he 
injured his low back in service by pulling a sled loaded with 
equipment through four feet of snow and that he was evacuated to 
the hospital at Ft. Greeley, where he was sedated for two days 
because of extreme pain and afterwards he received a profile 
exempting him from duty for 90 days.

VA records from 2004 to 2009 list lumbago as one of the Veteran's 
health problems. 

At the Board's direction, the Veteran was afforded a VA 
examination in February 2010.  The Veteran told the VA examiner 
that in 1978 he hurt his low back pulling a sled in four to five 
feet of snow in a snowstorm and that he was hospitalized and 
after service he had no other injury or trauma to his back.  The 
diagnosis was degenerative disc disease of the lumbar spine.

The VA examiner, a physician, was asked by the Board to express 
opinion on whether the current low back disability was related to 
the muscle spasm in the lumbar area in service in November 1978.  
After a review of the record, including the service treatment 
records, the VA examiner expressed the opinion that it was less 
likely than not (less than 50 percent probability) that the 
Veteran's current low back condition was related to the muscle 
spasm in service in November 1978.  The VA examiner explained 
that there was no other record in service related to the low back 
and there were no other records after service from 1982 to 1992, 
making it difficult to determine any relationship between the 
current low back disability and the one incident in service.

In a written statement in May 2010, the Veteran reiterated the 
history of his back injury in service.  He stated that he never 
had a back injury before or since, and felt that the 30 years of 
dealing with his back injury without surgery was sufficient to 
have caused his current condition. 

Analysis

On the basis of the service treatment records alone, a disability 
of the lumbar spine, that is, degenerative disc disease, was not 
affirmatively shown to have been present during service, and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established.

The service treatment records do document a single incident of 
muscle spasm of the lumbar spine without radiating pain in 
November 1978, requiring treatment.  As muscle spasm of the 
lumbar spine was noted, that is, observed during service, the 
principles of service connection, pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify the current 
degenerative disc disease of the lumbar spine and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the service 
treatment records, as there was a single, isolated entry of 
muscle spasm in the area of the lumbar spine, then continuity of 
symptomatology after service under 38 C.F.R. § 3.303(b) is 
required to support the claim.  Also as a disability of the 
lumbar spine, degenerative disc disease, was first diagnosed 
after service 38 C.F.R. § 3.303(d) applies. 

In his statements, covering the period from 1992 to 2010, the 
Veteran has stated that he has had recurrent low back pain since 
the injury in service in 1978, implying that the current 
disability was present in service.  The record shows that a 
disability of the lumbar spine, degenerative disc disease, was 
first documented in 1995 by diagnostic testing, a MRI, which was 
read by a VA physician, although the first post-service complaint 
of low back pain by the Veteran was in 1991.

Because it does not necessarily follow that there is a 
relationship between the current disability of the lumbar spine, 
degenerative disc disease, first diagnosed after service and the 
continuity of symptomatology that the Veteran avers, and as a 
disability of the lumbar spine, degenerative disc disease, is not 
a condition under case law that has been found to be capable of 
lay observation, the determination as to the diagnosis or 
presence of the disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
required to substantiate the claim.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).  

Also, under certain circumstances, a lay person is competent to 
identify: a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).

A disability of the lumbar spine, degenerative disc disease, is 
not a simple medical condition, such as a broken leg, because it 
is not a condition a lay person can perceive through the senses 
as distinguished from an opinion or conclusion from his own 
personal observation.  38 C.F.R. § 3.159 (Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience; lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person);  Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (A witness must have personal knowledge in order to be 
competent to testify to a matter; personal knowledge is that 
which comes to the witness through the use of the senses.).  
Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377.

As a disability of the lumbar spine, degenerative disc disease, 
is not a condition a the Veteran can perceive through his senses 
as distinguished from an opinion or conclusion from his own 
personal observation, the Board determines that a disability of 
the lumbar spine, degenerative disc disease, is not simple 
medical condition that the Veteran is competent to identify. 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer a diagnosis of a disability of the lumbar spine, 
degenerative disc disease.  

Where, as here, there is a question of a diagnosis of a 
disability of the lumbar spine, degenerative disc disease, not 
capable of lay observation by case law and the disability is not 
a simple medication condition under Jandreau, to the extent the 
Veteran's statements imply the presence of a disability of the 
lumbar spine, degenerative disc disease, in service in service, 
the Veteran's statements are not competent evidence on the 
question of a diagnosis before 1995, and the statements are 
excluded, that is, the statements are not to be considered as 
competent evidence favorable to claim.  

Also, under Jandreau, the Veteran is competent to report a 
contemporaneous medical diagnosis, but the first contemporaneous 
diagnosis was in 1995, 12 years after service.  And under 
Jandreau, although the Veteran is competent in describing 
symptoms which support a later diagnosis by a medical 
professional, no health-care professional has expressed the 
opinion that the post-service disability of the lumbar spine, 
degenerative disc disease, was related to the single incident of 
muscle spasm in service. 

Where, as here, there is a question of a diagnosis of a 
disability of the lumbar spine, degenerative disc disease, not 
capable of lay observation by case law and the disability is not 
a simple medication condition under Jandreau, and the other 
circumstances, pertaining to competency in Jandreau do not apply, 
competent medical evidence is required to substantiate the claim.  

On the basis of the evidence of record, considering the question 
of the Veteran's competency, the Board finds that a disability of 
the lumbar spine, degenerative disc disease, was first diagnosed 
after service in 1995. 

The remaining question for continuity of symptomatology under 
38 C.F.R. § 3.303(b) and for a disability first diagnosed after 
service under 38 C.F.R. § 3.303(d) is one of causation, that is, 
whether there is an association between the post-service 
disability of the lumbar spine, degenerative disc disease, first 
diagnosed in 1995, and the single documented incident of muscle 
spasm in the lumbar spine in 1978. 

The Veteran has asserted that his current disability is related 
to the single incident of muscle spasm in service.  Where the 
determination involves a question of causation, under certain 
circumstances, a lay person is competent to offer an opinion on a 
simple medical condition, a contemporaneous medical diagnosis, or 
symptoms that later support a diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting, in a footnote, that sometimes a lay person 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).  Competency is a question of fact, 
which is to be addressed by the Board.  Jandreau at 1377. 

In this case, the cause of a disability of the lumbar spine, 
degenerative disc disease, cannot be determined by the Veteran's 
own personal observation without having specialized education, 
training, or experience.  38 C.F.R. § 3.159 (Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience);  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (a witness must have personal 
knowledge in order to be competent to testify to a matter; 
personal knowledge is that which comes to the witness through the 
use of the senses.). 



And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of  a disability of the lumbar 
spine, degenerative disc disease.  Here the Veteran's lay opinion 
on causation is not competent evidence and his opinion on 
causation cannot be considered as evidence favorable to the 
claim. 

The Board has already determined that there is no contemporaneous 
medical diagnoses or later diagnosis of a medical professional 
that relates the Veteran's post-service disability of the lumbar 
spine, degenerative disc disease, first diagnosed in 1995, to 
single documented incident of muscle spasm in the lumbar spine in 
1978.   

Where there is also a question of medical causation and the 
Veteran's lay assertion of causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical 
evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion. 38 C.F.R. § 3.159. 

As for the competent evidence of record, pertaining to causation, 
the VA examiner, a physician, is suitably qualified through 
education, training, or experience to offer an opinion on 
causation in this case.  38 C.F.R. § 3.159.

The VA examiner, a physician, after a review of the record, 
including the service treatment records, expressed the opinion 
that it was less likely than not (less than 50 percent 
probability) that the Veteran's current low back condition was 
related to the muscle spasm in service in November 1978.  The VA 
examiner explained that there was no other record in service 
related to the low back and there were no other records after 
service from 1982 to 1992, making it difficult to determine any 
relationship between the current low back disability and the one 
incident in service.



As the Veteran's lay statements are not competent evidence on the 
presence of a disability of the lumbar spine, degenerative disc 
disease, before 1995, as the Veteran's lay opinion on causation 
is also not competent evidence and as the competent evidence 
shows that the claimed disability was first diagnosed after 
service in 1995 and as the competent evidence on causation 
opposes, rather than supports, the claim, the  preponderance of 
the competent evidence of record is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability of the lumbar spine, 
degenerative disc disease, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


